PER CURIAM.
Courts are prohibited from resolving church property disputes on the basis of religious doctrine,” Galich v. Catholic Bishop of Chicago, 75 Ill.App.3d 538, 31 IJLDec. 370, 394 N.E.2d 572 (1979); see Graffam v. Wray, 437 A.2d 627, 633 (Me. 1981), when, as here, the underlying controversy concerns religious doctrine and only incidentally affects other matters. We therefore conclude that the petitioners have affirmatively demonstrated a lack of jurisdiction in the lower court. English v. McCrary, 348 So.2d 293 (Fla.1977). We are certain that it will not be necessary to issue a formal judgment in prohibition.
Prohibition granted.